     Case 4:18-cv-00338-Y Document 27 Filed 06/17/19 Page 1 of 2 PageID 255
                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

ALEJANDRO JARAMILLO                                §
                                                   §
                Plaintiff                          §
                                                   §
v.
                                                   §         CIVIL ACTION NO. 4:18-CV-00338-Y
                                                   §
LIBERTY MUTUAL INSURANCE                           §
COMPANY                                            §
                                                   §
                Defendant                          §


     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO CAP PLAINITFF’S
                            ATTORNEYS’ FEES


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Alejandro Jaramillo, Plaintiff in the above enumerated and entitled civil

action and files this, his Response to Defendant’s Motion to Cap Plaintiff’s Attorneys’ Fees. This

Response is based on the pleadings and evidence on file, the Brief in Support and supporting

exhibits, as well as any other evidence and arguments that may be offered at the hearing.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Honorable Court

deny Defendant’s Motion to Cap Plaintiff’s Attorneys’ Fees. Plaintiff also requests any other and

further relief, either at law or in equity, to which Plaintiff may be justly entitled.



                                                Respectfully submitted,

                                                /s/ Heather E. Hall
                                                McCLENNY MOSELEY & ASSOCIATES,
                                                PLLC
                                                James M. McClenny
                                                State Bar No. 24091857
                                                Federal I.D. No. 2764142
                                                J. Zachary Moseley
_____________________________________________________________________________________________
Plaintiff’s Response to Defendant’s Motion to Cap Plaintiff’s Attorneys’ Fees               Page | 1
   Case 4:18-cv-00338-Y Document 27 Filed 06/17/19                  Page 2 of 2 PageID 256


                                              State Bar No. 24092863
                                              Federal I.D. No. 2706476
                                              Heather E. Hall
                                              State Bar No. 24089909
                                              516 Heights Boulevard
                                              Houston, Texas 77007
                                              Principal Office No. 713-334-6121
                                              Facsimile: 713-322-5953
                                              James@mma-pllc.com
                                              Zach@mma-pllc.com
                                              Heather@mma-pllc.com

                                              ATTORNEYS FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 17, 2019 a true and correct copy of the foregoing was served
on all counsel of record, via the Court’s electronic filing system or as indicated below, pursuant to
Federal Rules of Civil Procedure 5(b), as follows:

   Tillman Batchelor LLP
   Mark D Tillman
   Colin R Batchelor
   Jackson Philip Mabry
   State Bar No.: 24078894
   5605 N Macarthur Blvd Ste 560
   Irving, TX 75038-2622
   Office: (214) 492-5721
   Fax: (214) 492-5721
   jackson.mabry@tb-llp.com
   mark.tillman@tb-llp.com
   colin.batchelor@tb-llp.com
                                                      /s/ Heather E. Hall
                                                      Heather E. Hall




_____________________________________________________________________________________________
Plaintiff’s Response to Defendant’s Motion to Cap Plaintiff’s Attorneys’ Fees               Page | 2
